FILED
                           NOT FOR PUBLICATION                              DEC 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL HUMPHREY,                                No. 10-55248

              Petitioner - Appellant,            D.C. No. 2:09-cv-04035-GAF-
                                                 DTB
  v.

KEN CLARK, Warden,                               MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                     Argued and Submitted December 3, 2012
                              Pasadena, California

Before: PREGERSON, PAEZ, and HURWITZ, Circuit Judges.

       Petitioner-Appellant Michael Humphrey appeals the district court’s denial of

his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction under 28

U.S.C. §§ 1291 and 2253. Humphrey argues that he is entitled to equitable tolling

of the one-year AEDPA statute of limitations on the basis of his limited mental



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
capacity. After the district court entered judgment in this case, we decided Bills v.

Clark, 628 F.3d 1092 (9th Cir. 2010), which provides a framework for determining

whether a habeas petitioner is entitled to equitable tolling of the statute of

limitations on the basis of a mental impairment. Because the district court did not

have the benefit of our decision in Bills, we vacate the judgment and remand to the

district court for reconsideration under the Bills framework.

      VACATED and REMANDED.




                                      Page 2 of 2